ORDER

PER CURIAM.
Robert T. Copanas brought an action involving an easement and certain property. This court affirmed in part, reversed in part and remanded for further findings regarding how far certain obstructions extended onto an easement. Copanas v. Loehr, 876 S.W.2d 691 (Mo.App.E.D.1994). After remand the trial court made supplemental findings and entered judgment from which Robert Loehr and Karen Loehr appeal. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears and no jurisprudential purpose would be served by a written opinion. The judgment is affirmed in accordance with Rule 84.16(b).